UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 7, 2013 Eagle Bulk Shipping Inc. (Exact name of registrant as specified in its charter) Republic of the Marshall Islands 001-33831 98-0453513 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS employer identification no.) 477 Madison Avenue New York, New York (Address of principal executive offices) (Zip Code) (Registrant's telephone number, including area code):(212) 785-2500 (Former Name or Former Address, if Changed Since Last Report): None Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [_]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [_]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [_] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [_] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition On August 7, 2013, Eagle Bulk Shipping Inc. (the "Company") issued a press release (the "Press Release") relating to its financial results for the second quarter ended June 30, 2013. In accordance with General Instruction B.2 to the Form 8-K, the information under this Item 2.02 and the Press Release, attached hereto as Exhibit 99.1, shall be deemed to be "furnished" to the Securities and Exchange Commission (the "SEC") and not be deemed to be "filed" with the SEC for purposes of Section 18 of the Exchange Act or otherwise subject to the liabilities of that section. Item 8.01.Other Events On August 8, 2013, the Company posted on its website, www.eagleships.com, under the section entitled "Investors - Webcasts & Presentations" a presentation dated August 8, 2013 of its financial results for the second quarter ended June 30, 2013. A copy of the presentation is hereby furnished to the SEC and is attached as Exhibit 99.2. Item 9.01.Financial Statements and Exhibits (d)Exhibits Exhibit Number Description Press Release dated August 7, 2013. Financial Presentation dated August 8, 2013 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. EAGLE BULK SHIPPING INC. (registrant) Dated: August , 2013 By: /s/ Adir Katzav Name: Adir Katzav Title: Chief Financial Officer EXHIBIT INDEX Exhibit No. Description Press Release dated August 7, 2013. Financial Presentation dated August 8, 2013 Exhibit 99.1 Eagle Bulk Shipping Inc. Reports Second Quarter 2013 Results NEW YORK, NY, August 7, 2013 Eagle Bulk Shipping Inc. (Nasdaq: EGLE) today announced its results for the second quarter ended June 30, 2013. For the Second Quarter: ● Net reported loss of $3.0 million or $0.18 per share (based on a weighted average of 16,968,750 diluted shares outstanding for the quarter), compared with net loss of $23.1 million, or $1.46 per share, for the comparable quarter of 2012. ● Net revenues of $44.2 million, compared to $48.5 million for the comparable quarter in 2012. Gross time charter and freight revenues of $45.8 million, compared with $50.5 million for the comparable quarter of 2012. ● EBITDA, as adjusted for exceptional items under the terms of the Company's credit agreement, was $38.6 million for the second quarter of 2013, compared with $10.0 million for the second quarter of 2012. ● Fleet utilization rate of 99.8%. Sophocles N. Zoullas, Chairman and CEO, commented, "While dry bulk fundamentals remain challenging, Eagle Bulk's operating strategy is steady: a flexible and revenue-maximizing chartering strategy, a diversified cargo mix that promotes stability through a range of market conditions, and operational excellence and efficiency." Results of Operations for the three-month period ended June 30, 2013 and 2012 For the second quarter of 2013, the Company reported net loss of $3,039,067 or $0.18 per share, based on a weighted average of 16,968,750 diluted shares outstanding. In the comparable second quarter of 2012, the Company reported net loss of $23,106,239 or $1.46 per share, based on a weighted average of 15,880,392 diluted shares outstanding. Gross time and voyage charter revenues in the quarter ended June 30, 2013 were $45,842,553, compared with $50,537,281 recorded in the comparable quarter in 2012. The decrease in revenue is attributable to lower time charter rates earned by the fleet. Gross revenues recorded in the quarter ended June 30, 2012 include an amount of $1,205,276 relating to the non-cash amortization of fair value below contract value to time charters acquired. Brokerage commissions incurred on revenues earned in the quarter ended June 30, 2013 and 2012 were $1,602,408 and $2,000,048, respectively. Net revenues during the quarter ended June 30, 2013 and 2012 were $44,240,145 and $48,537,233, respectively. Total operating expenses for the quarter ended June 30, 2013 were $26,581,036 compared with $59,605,359 recorded in the second quarter of 2012. The Company operated 45 vessels in both second quarters of 2013 and 2012. The decrease in operating expenses resulted primarily from a gain on the time charter agreement termination with KLC of $25,629,584, and further from a reduction in the general and administrative expenses resulting from a reduction in the allowance for accounts receivable, professional fee costs and compensation expenses. The decrease in vessel expenses in the current quarter is attributable to efficiencies achieved through performing in-house technical management by transferring six additional vessels from one of our unaffiliated third party managers. EBITDA, adjusted for exceptional items under the terms of the Company's credit agreement, was $38,620,181 for the second quarter of 2013, compared with $9,969,683 for the second quarter of 2012. (Please see below for a reconciliation of EBITDA to loss). 1 Results of Operations for the six-month period ended June 30, 2013 and 2012 For the six months ended June 30, 2013, the Company reported net loss of $1,664,797 or $0.10 per share, based on a weighted average of 16,967,418 diluted shares outstanding. In the comparable period of 2012, the Company reported net loss of $40,539,768 or $2.56 per share, based on a weighted average of 15,815,594 diluted shares outstanding. Gross time and voyage charter revenues in the six-month period ended June 30, 2013 were $119,461,544, compared with $105,360,411 recorded in the comparable period in 2012. The increase in revenue is attributable to the settlement agreement with KLC, pursuant to which the Company recognized revenue of approximately $32.8 million, offset by lower time charter rates earned by the fleet. Gross revenues recorded in the period ended June 30, 2013 and 2012, include an amount of $10,280,559 and $2,434,040, respectively, relating to the non-cash amortization of fair value below contract value of time charters acquired of which $10,106,247 relates to the KLC settlement agreement in the quarter ended March 31, 2013. Brokerage commissions incurred on revenues earned in the period ended June 30, 2013 and 2012 were $2,999,046 and $4,206,778, respectively. Net revenues during the period ended June 30, 2013 and 2012, were $116,462,498 and $101,153,633, respectively. Total operating expenses were $74,001,327 in the six-month period ended June 30, 2013 compared to $119,723,715 recorded in the same period of 2012. The Company operated 45 vessels in both six-month periods of 2013 and 2012. The decrease in operating expenses resulted primarily from a gain realized from the settlement agreement with KLC of $28,961,276. The decrease in general and administrative expenses resulted from a reduction in allowance for accounts receivable, professional fee costs and compensation expenses. The decrease in vessel expenses in the six-month period is attributable to efficiencies achieved through performing in-house technical management by transferring six additional vessels from one of our unaffiliated third party managers. In addition, there was a reduction in charter hire expenses as none was incurred during the six-month period ended June 30, 2013. EBITDA, adjusted for exceptional items under the terms of the Company's credit agreement, increased to $71,144,894 for the six months ended June 30, 2013 from $23,783,682 for the same period in 2012. (Please see below for a reconciliation of EBITDA to net loss). Liquidity and Capital Resources Net cash provided by operating activities during the six-month period ended June 30, 2013 was $1,513,647, compared with net cash used by operating activities of $1,463,360 during the corresponding six-month period ended June 30, 2012. The increase was primarily due to reductions in cost of operating our fleet, reductions in general and administrative expenses and partially offset by lower rates on charter renewals. Net cash provided by investing activities during the six-month period ended June 30, 2013, was $113,926, compared with $309,866 during the corresponding six-month period ended June 30, 2012. Net cash used by financing activities during the six-month period ended June 30, 2013 and 2012 was $126,535 and $6,773,199, respectively.The financing activity during the six-month period ended June 30, 2012, related primarily to the additional expenses incurred related to the amendment and restatement of the Company's credit agreement. As of June 30, 2013, our cash balance was $19,621,006, compared to a cash balance of $18,119,968 at December 31, 2012.Also recorded in Restricted Cash is an amount of $66,243, which collateralizes letters of credit relating to our office leases. At June 30, 2013, the Company's debt consisted of $1,129,478,741 in term loans and $29,853,031 paid-in-kind loans. 2 We anticipate that our current financial resources, together with cash generated from operations will be sufficient to fund the operations of our fleet, including our working capital, throughout 2013. The general decline in the dry bulk carrier charter market has resulted in lower charter rates for vessels in the dry bulk market. If the current charter hire rates do not improve for the remainder of 2013 and in the first quarter of 2014, the Company will not be in compliance with the maximum leverage ratio and the minimum interest coverage ratio covenants under our credit agreement at or after March 31, 2014; and, if charter rates deteriorate significantly from current levels or if we are unable to achieve our cost cutting measures, the Company may not be in compliance with the maximum leverage ratio or the minimum interest coverage ratio covenants in 2013. Although there is no assurance that we will be successful in doing so, we are evaluating asset sales, equity and debt financing alternatives that could raise incremental cash. Disclosure of Non-GAAP Financial Measures EBITDA represents operating earnings before extraordinary items, depreciation and amortization, interest expense, and income taxes, if any. EBITDA is included because it is used by certain investors to measure a company's financial performance. EBITDA is not an item recognized by U.S. GAAP and should not be considered a substitute for net income, cash flow from operating activities and other operations or cash flow statement data prepared in accordance with accounting principles generally accepted in the United States or as a measure of profitability or liquidity. EBITDA is presented to provide additional information with respect to the Company's ability to satisfy its obligations including debt service, capital expenditures, and working capital requirements. While EBITDA is frequently used as a measure of operating results and the ability to meet debt service requirements, the definition of EBITDA used herein may not be comparable to that used by other companies due to differences in methods of calculation. Our term loan agreement requires us to comply with financial covenants based on debt and interest ratio with extraordinary or exceptional items, interest, taxes, non-cash compensation, depreciation and amortization ("Credit Agreement EBITDA"). Therefore, we believe that this non-U.S. GAAP measure is important for our investors as it reflects our ability to meet our covenants. The following table is a reconciliation of net loss, as reflected in the consolidated statements of operations, to the Credit Agreement EBITDA: Three Months Ended Six Months Ended June 30, 2013 June 30, 2012 June 30, 2013 June 30, 2012 Net Loss $ ) $ ) $ ) $ ) Interest Expense Depreciation and Amortization Amortization of fair value (below) above market of time charter acquired - ) ) ) EBITDA Adjustments for Exceptional Items Non-cash Compensation Expense (1) Credit Agreement EBITDA $ (1)Stock based compensation related to stock options and restricted stock units. Capital Expenditures and Drydocking Our capital expenditures relate to the purchase of vessels and capital improvements to our vessels which are expected to enhance the revenue earning capabilities and safety of these vessels. In addition to acquisitions that we may undertake in future periods, the Company's other major capital expenditures include funding the Company's maintenance program of regularly scheduled drydocking necessary to preserve the quality of our vessels as well as to comply with international shipping standards and environmental laws and regulations. Although the Company has some flexibility regarding the timing of its dry docking, the costs are relatively predictable. Management anticipates that vessels are to be drydocked every two and a half years. Funding of these requirements is anticipated to be met with cash from operations. We anticipate that this process of recertification will require us to reposition these vessels from a discharge port to shipyard facilities, which will reduce our available days and operating days during that period. 3 Drydocking costs incurred are amortized to expense on a straight-line basis over the period through the date of the next scheduled drydock. One vessel drydocked in the three months ended June 30, 2013. The following table represents certain information about the estimated costs for anticipated vessel drydockings in the next four quarters, along with the anticipated off-hire days: Quarter Ending Off-hire Days(1) Projected Costs(2) September 30, 2013 44 $1.20 million December 31, 2013 44 $1.20 million March 31, 2014 44 $1.20 million June 30, 2014. 22 $0.60 million (1)Actual duration of drydocking will vary based on the condition of the vessel, yard schedules and other factors. (2)Actual costs will vary based on various factors, including where the drydockings are actually performed. 4 Summary Consolidated Financial and Other Data: The following table summarizes the Company's selected consolidated financial and other data for the periods indicated below. CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended Six Months Ended June 30, 2013 June 30, 2012 June 30, 2013 June 30, 2012 Revenues, net of commissions $ Voyage expenses Vessel expenses Charter hire expenses — — — Depreciation and amortization General and administrative expenses Gain on time charter agreement termination ) — ) — Total operating expenses Operating income (loss) ) ) Interest expense Interest income ) Other (Income) expense ) ) Total other expense, net Net loss $ ) $ ) $ ) $ ) Weighted average shares outstanding: Basic Diluted Per share amounts: Basic net loss $ ) $ ) $ ) $ ) Diluted net loss $ ) $ ) $ ) $ ) Fleet Operating Data Three Months Ended Six Months Ended June 30, 2013 June 30, 2012 June 30, 2013 June 30, 2012 Ownership Days Chartered-in under operating lease Days - - - 32 Available Days Operating Days Fleet Utilization % 5 CONSOLIDATED BALANCE SHEETS (UNAUDITED) June 30, 2013 December 31, 2012 ASSETS: Current assets: Cash and cash equivalents $ $ Accounts receivable, net Prepaid expenses Inventories Investment Fair value above contract value of time charters acquired - Total current assets Noncurrent assets: Vessels and vessel improvements, at cost, net of accumulated depreciation of $351,835,709and $314,700,681, respectively Other fixed assets, net of accumulated amortization of $606,606 and$515,896, respectively Restricted cash Deferred drydock costs Deferred financing costs Fair value above contract value of time charters acquired — Other assets Total noncurrent assets Total assets $ $ LIABILITIES & STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued interest Other accrued liabilities Deferred revenue and fair value below contract value of time charters acquired — Unearned charter hire revenue Fair value of derivative instruments Total current liabilities Noncurrent liabilities: Long-term debt Payment-in-kind loans Deferred revenue and fair value below contract value of time charters acquired — Total noncurrent liabilities Total liabilities Commitment and contingencies Stockholders' equity: Preferred stock, $.01 par value, 25,000,000 shares authorized, none issued — — Common stock, $.01 par value, 100,000,000 shares authorized, 16,658,417 and 16,638,092 shares issued and outstanding, respectively Additional paid-in capital Retained earnings (net of historical dividends declared of $262,118,388) ) ) Accumulated other comprehensive income (loss) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ 6 CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Six Months Ended June 30, 2013 June 30, 2012 Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash (used in) provided by operating activities: Items included in net loss not affecting cash flows: Depreciation Amortization of deferred drydocking costs Amortization of deferred financing costs Amortization of fair value below contract value of time charter acquired ) ) Payment-in-kind interest on debt Unrealized gain from forward freight agreements, net — Investment ) — Realized loss from investment — Proceeds from sale of investment — Gain on time charter agreement termination ) — Allowance for accounts receivable — Non-cash compensation expense Drydocking expenditures ) ) Changes in operating assets and liabilities: Accounts receivable ) ) Other assets ) Prepaid expenses ) ) Inventories ) Accounts payable ) ) Accrued interest ) Accrued expenses ) ) Deferred revenue ) ) Unearned revenue ) Net cash provided by (used in) operating activities ) Cash flows from investing activities: Vessels and vessel improvements and advances for vessel construction ) ) Purchase of other fixed assets ) ) Changes in restricted cash Net cash provided by investing activities Cash flows from financing activities: Deferred financing costs ) ) Cash used to settle net share equity awards ) — Net cash used in financing activities ) ) Net increase / (decrease) in cash ) Cash at beginning of period Cash at end of period $ $ 7 We have employed all of our vessels in our operating fleet on time and voyage charters. The following table represents certain information about our revenue earning charters with respect to our operating fleet as of June 30, 2013: Vessel Year Built Dwt Charter Expiration (1) Daily Charter Hire Rate Avocet Jul 2013 $ Bittern Aug 2013 $ Canary Jul 2013 $ Cardinal Jul 2013 $ Condor Jul 2013 $ Crane Aug 2013 $ Crested Eagle Oct 2013 to Dec 2013 $ Crowned Eagle Jul 2013 $ Egret Bulker Aug 2013 $ Falcon Jul 2013 $ Gannet Bulker Aug 2013 $ Golden Eagle Aug 2013 to Sep 2013 $ Goldeneye Aug 2013 $ Grebe Bulker - Spot(2) Harrier Aug 2013 to Nov 2013 $ Hawk I Aug 2013 to Sep 2013 $ Ibis Bulker Aug 2013 $ Imperial Eagle Aug 2013 to Oct 2013 $ Jaeger Aug 2013 $ Jay Sep 2013 $ Kestrel I Jul 2013 Voyage(2) Kingfisher Aug 2013 $ Kite Sep 2013 $ Kittiwake Jul 2013 to Sep 2013 $ Martin Jul 2013 to Sep 2013 $ Merlin Aug 2013 to Sep 2013 $ Nighthawk Jul 2013 $ Oriole Jul 2013 Voyage(2) Osprey I Sep 2013 to Dec 2013 $ Owl Aug 2013 $ Peregrine Jul 2013 $ 8 Petrel Bulker May 2014 to Sep 2014 $17,650(4) (with 50% profit share over $20,000) Puffin Bulker May 2014 to Sep 2014 $17,650(4) (with 50% profit share over $20,000) Redwing Jul 2013 Voyage(2) Roadrunner Bulker Aug 2014 to Dec 2014 $17,650(4) (with 50% profit share over $20,000) Sandpiper Bulker Aug 2014 to Dec 2014 $17,650(4) (with 50% profit share over $20,000) Shrike Oct 2013 to Dec 2013 $ Skua Jul 2013 $ Sparrow Jul 2013 Voyage(2) Stellar Eagle Jan 2014 to Feb 2014 Index(3) Tern Jul 2013 Voyage(2) Thrasher Aug 2013 $ Thrush Jul 2013 $ Woodstar Aug 2013 $ Wren Jul 2013 $ The date range provided represents the earliest and latest date on which the charterer may redeliver the vessel to the Company upon the termination of the charter. The time charter hire rates presented are gross daily charter rates before brokerage commissions, ranging from 0.625% to 5.00%, to third party ship brokers. Upon conclusion of the previous charter the vessel will commence a short term charter for up to six months. Index, an average of the trailing Baltic Supramax Index. The charterer has an option to extend the charter by two periods of 11 to 13 months each. 9 Glossary of Terms: Ownership days:The Company defines ownership days as the aggregate number of days in a period during which each vessel in its fleet has been owned. Ownership days are an indicator of the size of the fleet over a period and affect both the amount of revenues and the amount of expenses that is recorded during a period. Chartered-in under operating lease days: The Company defines chartered-in under operating lease days as the aggregate number of days in a period during which the Company chartered-in vessels. Available days:The Company defines available days as the number of ownership days less the aggregate number of days that its vessels are off-hire due to vessel familiarization upon acquisition, scheduled repairs or repairs under guarantee, vessel upgrades or special surveys and the aggregate amount of time that we spend positioning our vessels. The shipping industry uses available days to measure the number of days in a period during which vessels should be capable of generating revenues. Operating days:The Company defines operating days as the number of its available days in a period less the aggregate number of days that the vessels are off-hire due to any reason, including unforeseen circumstances. The shipping industry uses operating days to measure the aggregate number of days in a period during which vessels actually generate revenues. Fleet utilization:The Company calculates fleet utilization by dividing the number of our operating days during a period by the number of our available days during the period. The shipping industry uses fleet utilization to measure a company's efficiency in finding suitable employment for its vessels and minimizing the amount of days that its vessels are off-hire for reasons other than scheduled repairs or repairs under guarantee, vessel upgrades, special surveys or vessel positioning. Our fleet continues to perform at very high utilization rates. Conference Call Information Members of Eagle Bulk's senior management team will host a teleconference and webcast at 8:30 a.m. ET on Thursday, August 8th 2013, to discuss the results. To participate in the teleconference, investors and analysts are invited to call 866-543-6403 in the U.S., or 617-213-8896outside of the U.S., and reference participant code 42452784. A simultaneous webcast of the call, including a slide presentation for interested investors and others, may be accessed by visiting http://www.eagleships.com. A replay will be available following the call until 11:59 PM ET on August 15, 2013. To access the replay, call 888-286-8010in the U.S., or 617-801-6888 outside of the U.S., and reference passcode 80939521. About Eagle Bulk Shipping Inc. Eagle Bulk Shipping Inc. is a Marshall Islands corporation headquartered in New York. The Company is a leading global owner of Supramax dry bulk vessels that range in size from 50,000 to 60,000 deadweight tons and transport a broad range of major and minor bulk cargoes, including iron ore, coal, grain, cement and fertilizer, along worldwide shipping routes. Forward-Looking Statements Matters discussed in this release may constitute forward-looking statements. Forward-looking statements reflect our current views with respect to future events and financial performance and may include statements concerning plans, objectives, goals, strategies, future events or performance, and underlying assumptions and other statements, which are other than statements of historical facts. 10 The forward-looking statements in this release are based upon various assumptions, many of which are based, in turn, upon further assumptions, including without limitation, management's examination of historical operating trends, data contained in our records and other data available from third parties. Although Eagle Bulk Shipping Inc. believes that these assumptions were reasonable when made, because these assumptions are inherently subject to significant uncertainties and contingencies which are difficult or impossible to predict and are beyond our control, Eagle Bulk Shipping Inc. cannot assure you that it will achieve or accomplish these expectations, beliefs or projections. Important factors that, in our view, could cause actual results to differ materially from those discussed in the forward-looking statements include the strength of world economies and currencies, general market conditions, including changes in charter hire rates and vessel values, changes in demand that may affect attitudes of time charterers to scheduled and unscheduled drydocking, changes in our vessel operating expenses, including dry-docking and insurance costs, or actions taken by regulatory authorities, potential liability from future litigation, domestic and international political conditions, potential disruption of shipping routes due to accidents and political events or acts by terrorists. Risks and uncertainties are further described in reports filed by Eagle Bulk Shipping Inc. with the US Securities and Exchange Commission. Visit our website at www.eagleships.com Contact: Company Contact: Adir Katzav Chief Financial Officer Eagle Bulk Shipping Inc. Tel. +1 212-785-2500 Investor Relations / Media: Jonathan Morgan Perry Street Communications, New York Tel. +1 212-741-0014 Source: Eagle Bulk Shipping Inc. 11 Exhibit 99.2 EAGLE BULK SHIPPING INC. 2Q 2013 Results Presentation 8 August 2013 EAGLE BULK SHIPPING INC. * Forward Looking Statements This presentation contains certain statements that may be deemed to be “forward-looking statements” within the meaning of the Securities Acts. Forward-looking statements reflect management’s current views with respect to future events and financial performance and may include statements concerning plans, objectives, goals, strategies, future events or performance, and underlying assumptions and other statements, which are other than statements of historical facts. The forward-looking statements in this presentation are based upon various assumptions, many of which are based, in turn, upon further assumptions, including without limitation, management's examination of historical operating trends, data contained in our records and other data available from third parties. Although Eagle Bulk Shipping Inc. believes that these assumptions were reasonable when made, because these assumptions are inherently subject to significant uncertainties and contingencies which are difficult or impossible to predict and are beyond our control, Eagle Bulk Shipping Inc. cannot assure you that it will achieve or accomplish these expectations, beliefs or projections. Important factors that, in our view, could cause actual results to differ materially from those discussed in the forward-looking statements include the strength of world economies and currencies, general market conditions, including changes in charter hire rates and vessel values, changes in demand that may affect attitudes of time charterers to scheduled and unscheduled drydocking, changes in our vessel operating expenses, including dry-docking and insurance costs, or actions taken by regulatory authorities, ability of our counterparties to perform their obligations under sales agreements, charter contracts, and other agreements on a timely basis, potential liability from future litigation, domestic and international political conditions, potential disruption of shipping routes due to accidents and political events or acts by terrorists. Risks and uncertainties are further described in reports filed by Eagle Bulk Shipping Inc. with the US Securities and Exchange Commission. EAGLE BULK SHIPPING INC. * Results and Highlights Commercial Industry Financials Q&A Appendix Agenda EAGLE BULK SHIPPING INC. EAGLE BULK SHIPPING INC. Results and Highlights EAGLE BULK SHIPPING INC. 2Q 2013 Results and Highlights * * Net reported loss of $3.0 million or $0.18 per share (based on a weighted average of 16,968,750 diluted shares outstanding for the quarter), compared with net loss of $23.1 million, or $1.46 per share, for the comparable quarter of 2012 Net revenues of $44.2 million, compared to $48.5 million for the comparable quarter in 2012. Gross time charter and freight revenues of $45.8 million, compared with $50.5 million for the comparable quarter of 2012 EBITDA, as adjusted for exceptional items under the terms of the Company's credit agreement, was $38.6 million for the second quarter of 2013, compared with $10.0 million for the second quarter of 2012 Fleet utilization rate of 99.8% *EBITDA, as defined in our Credit Agreement EAGLE BULK SHIPPING INC. EAGLE BULK SHIPPING INC. Commercial EAGLE BULK SHIPPING INC. * Dynamic Approach to Chartering Chartering strategy remains staying “short” in duration until market recovers Fleet Statistics Fleet Statistics Fleet Statistics Fleet Statistics Fleet Statistics Fleet Statistics Vessel Count 45 DWT 2,451,259 Average Age* 6.1 yrs * Average age calculated on a DWT-basis FY 2013 Chartering Position (as of June 30, 2013) FY 2013 Chartering Position (as of June 30, 2013) % of Available Days Fixed 27.5% Index 1.5% Open 71.0% Total Fleet 100.0% EAGLE BULK SHIPPING INC. * Cargoes Carried During the Second Quarter 2013 Diversified Cargo Mix Cargo Cargo Type MT % of Total 1 Coal Major 1,777,678 33% 2 Sand Minor 652,556 12% 3 Alumina/Bauxite Minor 596,344 11% 4 Grains / Agricultural Major 502,013 10% 5 Potash / Fertilizer Minor 452,183 9% 6 Cement Minor 353,145 7% 7 Iron Ore Major 256,648 5% 8 Other Ores Minor 225,652 4% 9 Sugar Minor 145,900 3% 10 Steels / Pig Iron / Scrap Minor 145,275 3% 11 Limestone Minor 100,500 2% 12 Coke Minor 62,762 1% Total Cargoes Carried Total Cargoes Carried Total Cargoes Carried 5,270,656 100.0% Cargo Mix by Type EAGLE BULK SHIPPING INC. EAGLE BULK SHIPPING INC. Industry EAGLE BULK SHIPPING INC. * Source(s): Clarksons, Platou, DNB Markets, Reuters, Credit Suisse Freight Market Improves Modestly in 2Q 2013 Newbuildings deliveries plummeted 30% quarter-on-quarter to 14.8 million DWT Grain and Minor Bulk trades remained firm Coal trade remained robust 1H 2013 Chinese imports totaled 158 million MT, up 14% year-on-year Indian imports totaled16.6 million MT in May, up 36% year-on-year Iron ore trade started to improve Prices fell over 20% during 1H 2013 Australian exports remained firm, Brazilian exports picked-up in June Period Average Baltic Spot Rates ($/day) Period Average Baltic Spot Rates ($/day) Period Average Baltic Spot Rates ($/day) Period Average Baltic Spot Rates ($/day) Supramax Panamax Capesize 2Q 2013 $9,327 $7,801 $6,189 Supramax maintains outperformance EAGLE BULK SHIPPING INC. * Source(s): Clarksons Newbuilding Deliveries at Four Year Low Forward delivery orderbook manageable Projected Newbuilding Orderbook (a % of the fleet) Newbuilding Deliveries (in million DWT) New orders placed in 2013 total 23.6m DWT, slots now mostly filled through 2015 Shipyard margins remain very thin/negative, global shipbuilding capacity continues to decrease Newbuilding monthly deliveries peaked in June 2012 at 180 vessels Deliveries for the first six months of 2013 down 45% year-on year EAGLE BULK SHIPPING INC. * Source(s): Fearnleys, DNB Markets, Stifel, Lloyd’s List , Bloomberg, Ag Rural, Shanghai Steelhome Information Ramadan, Indian monsoon season, and general Summer lull capping trade activity in during the third quarter Chinese Government has announced no ”large-scale fiscal stimulus” for 2013 but expected GDP growth will be over 7% Depletion of (Chinese) inventories led to importing/restocking North American grain harvest could help boost Supramax and Panamax rates during the fall Brazil’s next soybean crop expected to raise 9% to a record 89.1 million tons for 2013/2014 Market to Remain Range Bound in 2H 2013 Chinese Iron Ore Inventory (in million MT) Period Average Baltic Spot Rates ($/day, as of 8/02/13) Period Average Baltic Spot Rates ($/day, as of 8/02/13) Period Average Baltic Spot Rates ($/day, as of 8/02/13) Period Average Baltic Spot Rates ($/day, as of 8/02/13) Supramax Panamax Capesize 3Q 2013 $9,552 $8,584 $13,219 Shipping at trough of cycle EAGLE BULK SHIPPING INC. * Source(s): Clarksons, Macquarie, Peabody Long-term Drybulk Fundamentals Remain Strong Minor bulk demand growth projected at 3 to 5% annually Indian and Chinese Coal Imports (in million MT) Urbanization Rates (in million MT) Global steel production to increase 40% by 2020 to reach over 2 billion MT Will drive growth for iron ore and metallurgical coal Over 450 GW of new coal fueled-power capacity coming online by 2017 Equates to over 1.4 billion MT in incremental thermal coal demand EAGLE BULK SHIPPING INC. EAGLE BULK SHIPPING INC. Financials EAGLE BULK SHIPPING INC. * Earnings (in thousands, except per share data) *EBITDA, as defined in our Credit Agreement EAGLE BULK SHIPPING INC. * Balance Sheet (in thousands) EAGLE BULK SHIPPING INC. * Update on KLC Settlement Agreement In January, we executed a comprehensive agreement with KLC relating to the early termination of thirteen charters In March, the Korean courts approved and amended KLC’s rehabilitation plan Settlement generated a total contribution of $58.7 million Q1 2013: $10.3 million cash payment $3.5 million release of bunker liabilities $2.7 million delayed cash installments to be made through 2021 $13.7 million in deferred revenue and unamortized fair value of charters $2.9 million in KLC shares, net $33.1 million total Q2 2013 $25.6 million in KLC shares EAGLE BULK SHIPPING INC. EAGLE BULK SHIPPING INC. Q&A EAGLE BULK SHIPPING INC. EAGLE BULK SHIPPING INC. EAGLE BULK SHIPPING INC. EAGLE BULK SHIPPING INC. EAGLE BULK SHIPPING INC. Appendix EAGLE BULK SHIPPING INC. * Fleet Vessel DWT Year Built Vessel DWT Year Built Vessel DWT Year Built 1 Sandpiper Bulker 57,vocet 53,estrel I 50,oadrunner Bulker 57,hrasher 53,kua 53,uffin Bulker 57,olden Eagle 55,hrike 53,etrel Bulker 57,gret Bulker 57,ern 50,wl 57,rane 57,ittiwake 53,riole 57,anary 57,oldeneye 52,ighthawk 57,ittern 57,sprey I 50,hrush 53,tellar Eagle 55,alcon 50,artin 57,rested Eagle 55,eregrine 50,ingfisher 57,rowned Eagle 55,ondor 50,ay 57,oodstar 53,arrier 50,bis Bulker 57,ren 53,awk I 50,rebe Bulker 57,edwing 53,erlin 50,annet Bulker 57,ardinal 55,parrow 48,mperial Eagle 55,aeger 52,ite 47,195 1997 * Average age calculated on a DWT-basis VESSEL COUNT 45 DWT 2,451,* 6.1 yrs EAGLE BULK SHIPPING INC. * Charters (as of June 30, 2013) Vessel Charter Expiry Charter Expiry Charter Base Rate Vessel Charter Expiry Charter Expiry Charter Base Rate Vessel Charter Expiry Charter Expiry Charter Base Rate Vessel Earliest Latest Charter Base Rate Vessel Earliest Latest Charter Base Rate Vessel Earliest Latest Charter Base Rate 1 Sandpiper Bulker 8/2014 12/2014 $17,vocet 7/2013 7/2013 $10,estrel I 7/2013 7/2013 voyage 2 Roadrunner Bulker 8/2014 12/2014 $17,hrasher 7/2013 8/2013 $7,kua 7/2013 7/2013 $7,uffin Bulker 5/2014 9/2014 $17,olden Eagle 8/2013 9/2013 $8,hrike 10/2013 12/2013 $9,etrel Bulker 5/2014 9/2014 $17,gret Bulker 7/2013 8/2013 $10,ern 7/2013 7/2013 voyage 5 Owl 7/2013 8/2013 $6,rane 7/2013 8/2013 $9,ittiwake 7/2013 9/2013 $9,riole 7/2013 7/2013 voyage 21 Canary 7/2013 7/2013 $12,oldeneye 7/2013 8/2013 $7,ighthawk 7/2013 7/2013 $7,ittern 7/2013 8/2013 $7,sprey I 9/2013 12/2013 $10,hrush 7/2013 7/2013 $8,tellar Eagle 01/2014 2/2014 BSI* 38 Falcon 7/2013 7/2013 $7,artin 7/2013 9/2013 $10,rested Eagle 10/2013 12/2013 $8,eregrine 7/2013 7/2013 $8,ingfisher 7/2013 8/2013 $12,rowned Eagle 07/2013 7/2013 $7,ondor 7/2013 7/2013 $10,ay 7/2013 9/2013 $5,oodstar 07/2013 8/2013 $6,arrier 8/2013 11/2013 $10,bis Bulker 7/2013 8/2013 $8,ren 7/2013 7/2013 $5,awk I 8/2013 9/2013 $9,rebe Bulker - - spot 28 Redwing 7/2013 7/2013 voyage 43 Merlin 8/2013 9/2013 $9,annet Bulker 7/2013 8/2013 $6,ardinal 7/2013 7/2013 $8,parrow 7/2013 7/2013 voyage 15 Imperial Eagle 8/2013 10/2013 $9,aeger 7/2013 8/2013 $6,ite 7/2013 9/2013 $7,200 *BSI Baltic Supramax Index
